MEMORANDUM **
Appellant Anthony Cataldo appeals the district court’s denial of his motion to set aside or vacate judgment under Federal Rule of Civil Procedure 60(b)(4). According to Cataldo, the district court lacked personal jurisdiction over him because Ap-pellee Writers Guild of America, West, Inc. failed to serve him in compliance with the parties’ contract.
The Writers Guild served Cataldo in accordance with federal and state civil procedure. See Fed.R.Civ.P. 4; Cal.Civ.Proc. Code § 415.20. Even if the parties’ contract called for an additional method of service, the Writers Guild’s failure to serve Cataldo using this additional method is a contract issue that did not deprive the district court of personal jurisdiction over Cataldo. See The Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 12, 92 S.Ct. 1907, 32 L.Ed.2d 513 (1972) (“No one seriously contends in this case that the forum selection clause ‘ousted’ the District Court of jurisdiction .... ”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.